DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 8/15/22, wherein:
Claims 1-21 are currently pending;
Claims 1, 19-20 have been amended;
Claim 21 has been added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over MIAN (US 2014/0163730) in view of WAGNER ET AL (US 2017/0136632).  Herein after MIAN and WAGNER
As for independent claim 1, MIAN discloses a system, comprising: 
a processor configured to operate a robot in an autonomous mode of operation in which the robot performs one or more tasks autonomously without human intervention {see MIAN at least figure 2, pars. 0034-0035 discloses the robot device 20 perform the action autonomously}; 
perform a strategy to pick up a next item associated with the next task and determine that the strategy is not available to perform a next task autonomously after attempting to perform the strategy with respect to the next task; and in response to the determination that the strategy is not available, enter a human intervention mode of operation 
{see figure 2, at least par. 0036 discloses e.g. When the robotic device 20 cannot complete the action, in action 108, the computer system 21 can determine whether the action is a critical action for completing the task using any solution. For example, the computer system 21 can determine whether the robotic device 20 can perform an alternative action, whether subsequent actions require completion of the action, and/or the like;
{see figures 2, at least par. 0037 discloses e.g. When the computer system 21 determines that the unsuccessful action is a critical action, in action 112, the computer system 21 can obtain assistance from the human user 12 using any solution.  For example, the computer system 21 can transmit a message to a computer system 14 being utilized by the human user 12, which can provide a notification for presentation to the user 12.  In response, the human user 12 can take over complete or partial control of the robotic device 20, provide information to enable the robotic device 20 to continue to perform the action independently (e.g., identify an item in a region of interest), indicate that the action cannot be performed, and/or the like;
see at also figure 5, at least pars. 0051-0052 discloses e.g. “after locating the brake rod, in action 226, the robotic device 120 can position the arm 166 and grasping manipulator 168 to enable the grasping manipulator 168 to properly approach the brake rod for grasping. When attempting to position the arm 166, the robotic device 120 may encounter one or more problems. For example, the robotic device 120 may recognize that the current position and/or angle of the main body 160 are not optimal for grasping the brake rod. In this case, in action 228, the robotic device 120 can reposition itself to a location anticipated to provide a better grasping configuration. If the robotic device 120 remains unable to grasp the brake rod, in action 230, the robotic device 120 can obtain assistance from the human user 12. The human user 12 can adjust the location of the main body 160, operate the arm 166, and/or the like, to properly locate the grasping manipulator 168”}; 
and a communication interface coupled to the processor and configured to communicate control values to one or more actuators of the robot {see at least figure 1, par. 0031-0032 discloses e.g. the robotic device 20 is shown including a sensor component 34 and an effector component 36, each of which is in communication with the computer system 21}. 
MIAN discloses claimed invention as indicated above.  For example, MIAN suggest that the robot device 20 can perform an alternative action (second action) when the robotic device 20 cannot complete the first action 108 as shown in par. 0036, figure 2.   MIAN is silent with respect to “perform a plurality of strategies to pick up a next item associated with the next task, wherein the plurality of strategies to pick up the next item associated with the next task are based on one or more characteristic associated with the next item, and when attempt to perform all the plurality of strategies to pick up the next item are failed/not available, then enter a human intervention mode of operation.  However, WAGNER teaches such these limitations as shown at least on pars. 0048-0049, 0058-0059, figures 3-4, 9-10B.  For example, par. 0048 discloses “providing operator assist, where an object that the system has repeatedly failed to grasp has a correct grasp point identified by a human, as well as operator assist, where the operator identifies bad grasp plans, thus removing them and saving the time of the system attempting to execute them”; pars. 0058-0059 suggests e.g. “There exists the scenario where a sortation system has emptied all objects out of a bin but one. The system has tried and failed several times to grasp this item. At this point, the robotic system can send for help by transmitting the image from its perception system to a human operator. That human operator can, by touching the image, identify the grasp point that the system should use to acquire the object, thereby allowing the human to compensate for the inevitable shortcomings of the perception system”.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of WAGNER into the system of MIAN in order for the robot device of MIAN a capability to perform few actions to grasp the object before human intervention.  
As for dep. claim 2, which discloses wherein the processor is included in the robot {see at least MIAN figure 1}. 
As for dep. claims 3-4, which discloses wherein to operate the robot in the autonomous mode of operation, the communication interface receive a high level operation to be performed by the robot, wherein the high level operation is received via a user interface {see MIAN at least figures 2, 5 and pars. 0038, 0041-0042}. 
As for dep. claims 5, which discloses wherein the high level operation identifies one or more items to be manipulated by the robot and for each of the items one or both of a source location to obtain the item and a destination location at which to place the item {see MIAN at least figure 5, pars.0041-0042; 0050-0052}.
As for dep. claim 6, which discloses wherein to operate the robot in the autonomous mode of operation, the processor is configured to initialize the system to perform the high level operation, {see MIAN at least figures 2, 5 and pars. 0034-0035;0047-0048}.
As for dep. claim 7, which discloses wherein to initialize, the processor is configured to determine one or more of robot location, robot position, robot state, robot context, and robot environment {see MIAN at least pars. 0032, 0046}.
As for dep. claim 8, which discloses wherein to operate the robot in the autonomous mode of operation, the processor is configured to determine without human intervention a plan to perform the high level operation {see MIAN at least pars. 0011; 0031}.
As for dep. claims 9-10, which discloses wherein the plan includes a set of tasks to be performed to complete the operation, and the set of tasks includes the one or more tasks; wherein the set of tasks comprises an at least partly ordered set of tasks {see MIAN at least pars. 0008, 0011, 0031,00034-0036}. 
As for dep. claim 11, which discloses wherein to operate the robot in the autonomous mode of operation, the processor is configured to recursively perform for each task to be performed and as applicable each component subtask thereof a strategy to perform the task or subtask {see MIAN at least figure 5, pars. 0052-0053}. 
As for dep. claim 12, which discloses wherein the strategy is associated with one or more skills of the robot to be applied to perform the task or subtask {see MIAN at least pars. 0007-0009, 0041}. 
As for dep. claims 13-14, which discloses wherein the processor is configured to pre-process information for a human operator to provide teleoperation of the robot, wherein to enter the human intervention mode the processor cause a human operator to commence teleoperation {see MIAN at least pars. 0009-0010; 0021, 0036-0037, 0051-0052}. 
As for dep. claim 15, which discloses wherein the processor is configured to provide a human operator in the human intervention mode of operation information to assist in performing the human intervention mode, wherein the information is based in part on data from the robot that is augmented with data from sensors {see MIAN at least figures 2, 5, pars. 0035-0037, 0051-0052}. 
As for dep. claims 16-17, which discloses wherein the robot comprises a first robot included in a plurality of robots, each at an associated location and each having a corresponding processor; and wherein the system further comprises an interface to enable teleoperation of a currently selected one of the robots, wherein two or more robots included in a plurality of robots are located in a same associated location {see MIAN at least abstract, pars. 0009, 0021, 0029-0030}.
As for independent claim 18, which discloses wherein the processor is configured to indicated a reason why the strategy is not available to perform the next task autonomously {see MIAN at least par. 0053}
As for independent claims 19- 20, which discloses a method and a computer program product embodied in a non-transitory computer readable medium comprising computer instructions for perform the similar steps as the rejected independent claim 1 above, therefore it is rejected for the same reason sets forth the rejected independent claim 1 above. 
As for claim 21, which discloses wherein the one or more characteristic associated with the next item include a location of the next item, a shape of the next item, an orientation of the next item, an aspect presented of the next item, a texture of the next item, and/or a rigidity of the next item {see WAGNER at least figures 9-10B, pars. 0058-0059}.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot in view of new ground rejection based on the amended language. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRA NGUYEN/Primary Examiner, Art Unit 3664